341 S.W.3d 195 (2011)
STATE of Missouri, Respondent,
v.
Edward L. HOEBER, Appellant.
No. WD 72448.
Missouri Court of Appeals, Western District.
May 17, 2011.
Matthew Ward, Columbia, MO, for Appellant.
John M. Reeves, Jefferson City, MO, for Respondent.
Before: VICTOR C. HOWARD, P.J., THOMAS H. NEWTON, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Edward Hoeber appeals from the trial court's judgment convicting him of two counts of first-degree statutory sodomy, section 566.062, after a jury trial. He contends the trial court erred in denying his motion to suppress testimony concerning his self-incriminating statements.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).